Name: Commission Regulation (EEC) No 1989/83 of 18 July 1983 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 7 . 83 Official Journal of the European Communities No L 195/47 COMMISSION REGULATION (EEC) No 1989/83 of 18 July 1983 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal from the United States of America and Canada which may be imported on special terms in 1983 at 10 000 tonnes ; Whereas the applications received by the beginning of July 1983 cover quantities less than the quota avail ­ able ; whereas, therefore, these applications can be met in full , HAS ADOPTED THIS REGULATION : Article 1 All applications for import licences in respect of July 1983 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 263/81 are hereby met in full . Article 2 Applications for licences in respect of the meat referred to in Article 1 may be entered in accordance with Articles 12 and 15 of Regulation (EEC) No 2377/80 during the first 10 days of August 1983 , the total quantity available being 8 760 tonnes. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), as last amended by Regulation (EEC) No 3340/82 (2), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 263/81 of 21 January 1981 laying down detailed rules for the application of import arrangements provided for by Regulations (EEC) No 217/81 and (EEC) No 218/81 in the beef and veal sector (3) provides in Article 7, as amended by Regulation (EEC) No 3578/82 (4), that applications for and the issue of import licences for the meat referred to in Article 1 ( 1 ) (d) thereof are to be effected in accordance with the provisions of Articles 12 and 15 of Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector ^, as last amended by Regulation (EEC) No 3578/82 ; Whereas Article 1 ( 1 ) (d) of Regulation (EEC) No 263/81 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported Article 3 This Regulation shall enter into force on 19 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 38 , 11 . 2. 1981 , p. 1 . (2) OJ No L 353 , 15 . 12 . 1982, p. 1 . (3) OJ No L 27, 31 . 1 . 1981 , p. 52. (&lt;) OJ No L 373, 31 . 12. 1982, p . 59 . O OJ No L 241 , 13 . 9 . 1980, p . 5 .